I'eeeman, J.,
delivered the opinion of the court:
This is a case on the “easy docket” for affirmance, which must be reversed. The suit was on a note. Defendants filed their plea of set-off, claiming plaintiff was indebted to him.
When the case was called for trial, defendant was in court, but his counsel was absent. The case had been called for trial within a few minutes after opening court in the ■morning.
The record shows that the attorney came into court “within a few minutes after the cause was tried, and immediately moved the court to set aside the judgment, offering to try the ease immediately, and before the court, without a jury.” The counsel made affidavit on this motion, “that he resided in the country, had endeavored to reach the court room before the trial,” but had failed, as it seems, by a few minutes.
*140We think this a case where the court should have allowed a new trial, or rather, have set aside the judgment or superseded it, and heard the defendant on his plea of set-off, thus disposing of the entire case..
Too much haste in such cases may expedite business at the expense of justice.
We think this such a case, and reverse the case, and remand for a new trial.